Citation Nr: 1705730	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  09-29 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for Meniere's syndrome.

2.  Entitlement to an effective date earlier than July 20, 2007, for the characterization of disability as Meniere's syndrome and award of a 30 percent rating.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1957. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO recharacterized the Veteran's noncompensably rated hearing loss disability as Meniere's syndrome and assigned a 30 percent rating, effective July 20, 2007.  In May 2009, the Veteran filed a notice of disagreement (NOD) with the disability rating and effective date assigned.  The RO issued a statement of the case (SOC) in August 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) also in August 2009. 

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  

In June 2011, the Board denied the claim for an effective date earlier than July 20, 2007, for the characterization of the Veteran's service-connected disability as Meniere's syndrome and award of a 30 percent rating.  At the same time, the Board remanded the claim for a rating in excess of 30 percent for Meniere's syndrome to the RO, via the Appeals Management Center (AMC) (now the Appeals Management Office (AMO)) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claim for a rating in excess of 30 percent for Meniere's syndrome (as reflected in an April 2012 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration.

In June 2012, the Acting Chairman of the Board, upon his own motion, advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2012).

In July 2012, the Board again remanded the claim for a rating in excess of 30 percent for Meniere's syndrome, for further development.  

As regards the claim for an earlier effective date for the characterization of the Veteran's disability as Meniere's syndrome and award of a 30 percent rating, the Veteran appealed the June 2011 denial of that claim.  In March 2013, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's June 2011 denial and remanded the claim to the Board for further proceedings consistent with the decision.  In March 2013, the Veteran submitted additional medical evidence regarding his Meniere's syndrome directly to the Board and specifically indicated that he did not waive RO consideration of the evidence but, instead, requested a remand for RO consideration of this evidence in the first instance.

Thereafter, in a 2013 supplemental SOC (SSOC), the AMC continued to deny the claim for a rating in excess of 30 percent for Meniere's syndrome, and returned that matter to the Board for further appellate consideration.

In October 2013, the Board requested an additional medical opinion in connection with the Veteran's pending claims from the Veterans Health Administration (VHA).  An opinion was provided in December 2013.

Then, in May 2014, the Board remanded the increased rating and earlier effective date claims to the agency of original jurisdiction (AOJ) for consideration of the newly submitted evidence, as well as for further development.  After accomplishing further action, the AMC continued to deny the increased rating and earlier effective date claims (as reflected in a November 2014 SSOC) and returned the matters to the Board for further appellate consideration.

In February 2015, the Board again remanded the increased rating and earlier effective date claims for further development and consideration of whether the Veteran's disability was appropriately classified.  After accomplishing further action, the RO continued to deny the increased rating and earlier effective date claims (as reflected in a February 2016 SSOC) and returned the matters to the Board for further appellate consideration.

The matters were again remanded by the Board in September 2016, specifically for the AOJ to consider and discuss whether the Veteran's service-connected disability should be reclassified as central vestibular disorder and evaluated under 38 C.F.R. § 4.88a, Diagnostic Code 6204, as opposed to Meniere's syndrome.  In January 2017, the AMC issued an SSOC wherein it continued to deny the increased rating and earlier effective date claims.  The matters were then returned to the Board for further appellate consideration.

This appeal is now fully being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in Virtual VA.  All such records have been reviewed.

For reasons expressed below, the matters on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

In its September 2016 action, the Board engaged in a lengthy discussion of the background of this case.  In the interest of brevity, the Board will not repeat that discussion herein, but will summarize salient information below, incorporating by reference the more detailed discussion of the background of this case.  

Of particular import, the Board noted that the Veteran's service-connected disability has been characterized by the RO as Meniere's syndrome and the disability is evaluated under 38 C.F.R. § 4.88a, Diagnostic Code 6205, which pertains specifically to the evaluation of Meniere's syndrome and provides for ratings of 30, 60, and 100 percent.  The Board found, however, that the evidence of record, to include a 2013 VHA opinion, a 2014 VA examination report, and a 2015 addendum opinion raised a question as to the whether the RO has accurately characterized the Veteran's service-connected disability as Meniere's syndrome, as opposed to a central vestibular disorder, which would be evaluated under Diagnostic Code 6204, pertaining to peripheral vestibular disorder.  The Board noted that although the highest schedular rating available under Diagnostic Code 6204 is a 30 percent rating and thus the Veteran would not be entitled to a rating in excess of 30 percent under that Diagnostic Code, the potential for an earlier effective date exists if the Veteran's service-connected disability is considered to be his central vestibular disorder, as the evidence tended to show that the RO may, as early as 2003, have interpreted the Veteran's arguments as a claim for a disorder other than hearing loss and because the evidence suggests manifestations of a cental vestibular disorder prior to July 2007.  The Board thus determined that the crux of both issues currently before it is whether the Veteran should be service connected for "Meniere's syndrome" as opposed to being service-connected for his diagnosed central vestibular disorder, as the evidence tends to suggest the Veteran does not have Meniere's syndrome but does suffer from a central vestibular disorder to which his long-standing complaints of at least dizziness have been attributed.  

The Board then noted that, although the matters had twice been remanded with instructions for the AOJ to consider whether the Veteran's disability should be evaluated under Diagnostic Code 6024, the AOJ had yet to undertake analysis of whether the Veteran should be service-connected for his diagnosed central vestibular disorder as opposed to Meniere's syndrome.  The Board thus determined that before it could adjudicate the merits of the Veteran's increased rating and earlier effective date claims, it was necessary for the AOJ to determine, in the first instance, the appropriate characterization of the Veteran's service-connected disability.  

In its remand instructions, the Board pointed out that the evidence tends to suggest the Veteran does not have Meniere's syndrome but that he does suffer from a central vestibular disorder to which his long-standing complaints of at least dizziness have been attributed.  The Board thus instructed the AOJ to "specifically consider and discuss whether the Veteran's service-connected disability should be reclassified as central vestibular disorder and evaluated under Diagnostic Code 6204, as opposed to Meniere's syndrome, the diagnosis of which is generally not supported by the more recently developed medical evidence."  The Board stated specifically that "[t]he increased rating and effective date matters on appeal should be adjudicated only after a determination as to whether the Veteran should be service-connected for his diagnosed central vestibular disorder as opposed to Meniere's syndrome has been made."  The AOJ was further instructed to "[i]nclude in any adjudication document generated on remand a separate and specific discussion for its determination regarding the appropriate characterization of the Veteran's disability."

As noted above, in January 2017, the AMC issued an SSOC reflecting the continued denial of the increased rating and earlier effective date claims.  Nowhere in that document did the AMC engage in a determination as to whether the Veteran should be service-connected for his diagnosed central vestibular disorder as opposed to Meniere's syndrome, as instructed.  Rather, the AMC simply denied the increased rating and earlier effective date claims, stating that "t]here has been no additional evidence presented to warrant any change in the previous determination."

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA "a concomitant duty to ensure compliance with the terms of the remand."  Stegall v. West, 11 Vet. App. 268, 270 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, "the Board itself errs in failing to insure compliance."  Id.  Accordingly, because the adjudicative actions undertaken by the AOJ do not comply with the terms of the Board's prior remand directives, and because the Board is unable to adjudicate the merits of the Veteran's increased rating and earlier effective date claims until the AOJ determines the appropriate characterization of the Veteran's service-connected disability, the Board finds that the matters must, again, be remanded.  

While these matters are on remand, to ensure that the record is complete, the AOJ should obtain all VA treatment records dated since December 2016, as any such records may contain information and evidence relevant to the increased rating claim on appeal.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that pertinent VA records are deemed constructively of record, even when such records are not physically on file).

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal, to particularly include with respect to private (non-VA) medical records.  The AOJ's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014).  But see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include arranging for the Veteran to undergo further VA examination or to otherwise obtain further medical opinion, if appropriate) prior to adjudicating the claims on appeal.




Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since December 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate, updated authorization to obtain, any outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completing the requested action, and any additional notification and/or development deemed warranted( to include arranging for the Veteran to undergo further VA examination or to otherwise obtain further medical opinion, if appropriate), adjudicate the claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority. 

In readjudicating the claims on appeal, the AOJ must do the following:

a.  Review the body of the Board's September 2016 remand action (the detailed information of which is incorporated by reference) for a full understanding of the background of this appeal.  Again, the Board points out that, as discussed above and in the body of the Board's September 2016 remand, the crux of both issues currently on appeal is whether the Veteran's service-connected "Meniere's syndrome" should, in fact, be been characterized as a central vestibular disorder, as the evidence tends to suggest the Veteran does not have Meniere's syndrome but does suffer from a central vestibular disorder to which his long-standing complaints of at least dizziness has been attributed.  

b.  Review the medical evidence outlined in the body of the Board's September 2016 remand (which is incorporated herein by reference herein), to specifically include the 2013 VHA opinion, the 2014 VA examination report, and the 2015 addendum opinion.  Then, make a determination as to whether the Veteran's service-connected disability should be reclassified as central vestibular disorder and evaluated under Diagnostic Code 6204, as opposed to Meniere's syndrome, the diagnosis of which is generally not supported by the more recently developed medical evidence.  

A separate and specific discussion for the determination regarding the appropriate characterization of the Veteran's disability must be included in any adjudication document generated on remand.

c.  After a determination as to whether the Veteran should be service-connected for his diagnosed central vestibular disorder as opposed to Meniere's syndrome has been made, readjudicate the increased rating and effective date matters on appeal.

Adjudication of the earlier effective date claim must include consideration of the fact that the Court found that the evidence tends to show that the RO may, as early as 2003, have interpreted the Veteran's arguments as a claim for a disorder other than hearing loss and the fact the medical evidence suggests manifestations of a cental vestibular disorder prior to July 2007.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.  


6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, to include a detailed discussion of whether the Veteran should be service-connected for his diagnosed central vestibular disorder as opposed to Meniere's syndrome, as instructed, and afford them an  appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

